Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 19 and 20 are objected to because of the following informalities:

	Claims 19 and 20, line 1 of each claim, the examiner suggests rewriting “An electronics module” to --An electronic module-- (i.e. removing the “s” at the end of “electronic”) to provide a more proper description.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In regards to claim 8, line 3-5, note that the recitation of “to be reduced by about 30% relative to substantially similar SAW resonator with IDT electrodes and reflectors electrodes consisting of aluminum” causes the claim to be indefinite since it is unclear as to what would define a SAW resonator that is “substantially similar” (Does the “substantially similar” SAW resonator has to have the same pitch? Same IDT electrode thickness? Same piezoelectric thickness? etc.). For the purpose of examination, the examiner will interpret that if an IDT and reflector electrode has the same composition as the IDT and reflector electrode of the present application, then the SAW resonator would be capable of being reduced by about “30%” relative to a SAW resonator with IDT electrodes and reflector electrodes consisting of aluminum.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagatomo et al. (US2022/0014175 A1).

	In regards to claim 1, Nagatomo et al. teaches in Figs 1 and 2 a surface acoustic wave (SAW) resonator comprising the following:
	A plurality of interdigital transducer (IDT) electrodes ( IDT 8, see Paragraph [0036], where Nagatomo et al. discloses that a plurality of IDT are connected together to form a filter) disposed on a multilayer piezoelectric substrate (2) including a layer of piezoelectric (8) material having a lower surface bonded to an upper surface of a layer of a silicon oxide dielectric material (Fig. 1:6, See Paragraph [0031]), the dielectric material (Fig. 1:6) having a lower surface bonded to an upper surface of a carrier substrate (Fig. 1:5) made from sapphire or silicon (see Paragraph [0032]), the plurality of IDT electrodes including an upper layer (Fig. 1:15) and a lower layer (Fig. 1:14), the upper layer formed from aluminum (see Paragraph [0036], lines 1-3) which is a material inherently having a higher conductivity than the lower layer (Fig. 1:14) which is made from tungsten (see Paragraph [0036], last three lines therein), the lower layer formed of tungsten inherently having a higher density than the upper layer which is made from aluminum. Although not explicitly stated, since Nagatomo et al. uses the same material for the upper and lower electrode as the present application (i.e. present application uses aluminum for the upper layer and tungsten for the bottom layer, see specification Page one, last line therein, and Page 2, lines 1-2), the examiner takes the position that having the lower layer made from tungsten which has a higher density than aluminum can provide a reduction in size for the SAW resonator. 
	In regards to claim 2, as disclosed above, the upper layer (Fig. 1:15) of the IDT electrodes includes aluminum and the lower layer (Fig. 1:14) of the IDT electrodes includes tungsten.
	In regards to claim 3, based on Paragraph [0051], the layer of piezoelectric material has a thickness of 0.3λ which is between about 0.1λ and about 1λ, λ being the wavelength of a main acoustic wave generated in the SAW resonator during operation.
	In regards to claim 4, based on related Fig. 13, Nagatomo et al. discloses that the silicon oxide layer (Fig. 1:6) can have a thickness between 0.0λ to 2λ (i.e. includes ranges within 0.1λ to 1λ), λ being the wavelength of a main acoustic wave generated in the SAW resonator during operation.
	In regards to claim 5, based on Paragraph [0049], the film thickness of the upper aluminum layer is set to 7%, which is equivalent to 0.07λ, 0.07λ being between 0.04λ and about 0.1λ.
	In regards to claim 6, based on Paragraph [0048], the film thickness of the lower metal (M) layer made from tungsten is set to 6%, which is equivalent to 0.06λ, 0.06λ being between 0.02λ and about 0.8λ.
	In regards to claim 7, based on Figs. 1 and 2, the SAW resonator further comprising a reflector electrodes (9A and 9B) disposed on each side of the IDT electrodes, the reflector electrodes including an upper layer (Fig. 1:15) and a lower layer (Fig. 1:14), the upper layer formed of aluminum material having the higher conductivity than the lower layer made from tungsten, the lower layer formed of the tungsten having the higher density than the upper layer.
	In regards to claim 8, based on the 112 interpretation above, since the IDT electrodes and reflectors of Nagatomo et al. are made from the same composition of the IDT electrodes and reflectors of the present application (i.e. present application uses aluminum for the upper layer and tungsten for the bottom layer, see specification Page one, last line therein, and Page 2, lines 1-2), the examiner take the position that the SAW resonator of Nagatomo et al. would be capable of being reduced by about “30%” relative to a similar SAW resonator with IDT electrodes and reflector electrodes consisting of aluminum.
	In regards to claims 11 and 12, based on Fig. 1, the dielectric layer (6) is bonded to the lower surface of the piezoelectric layer (7) beneath an entirety of the SAW resonator, thus the dielectric layer can be considered as a “continuous layer”. 
	In regards to claim 13, wherein the carrier substrate, when formed from silicon, is a material inherently having a lower coefficient of thermal expansion than the piezoelectric material which is made from lithium tantalate (See Paragraph [0050]).
	In regards to claim 14, wherein the carrier substrate, when formed from sapphire, is a material inherently having a higher thermal conductivity than the piezoelectric material which is made from lithium tantalate (See Paragraph [0050]).
	In regards to claim 15, based on Paragraph [0032], the carrier substrate is formed from silicon or sapphire.
	In regards to claim 16, based on Paragraphs [0048]-[0049], the upper layer made from aluminum has a thickness of 7% and the metal lower layer has a thickness of 6%, thus the upper layer has a thickness that is greater than the lower layer. 
	In regards to claim 17, based on related Fig. 13, Nagatomo et al. discloses that the silicon oxide dielectric layer (Fig. 1:6) can have a thickness between 0.0λ to 2λ, thus includes thickness that are less than 1λ (i.e. a wavelength).
	In regards to claim 18, since the IDT electrodes and reflectors of Nagatomo et al. are made from the same composition of the IDT electrodes and reflectors of the present application (i.e. present application uses aluminum for the upper layer and tungsten for the bottom layer, see specification Page one, last line therein, and Page 2, lines 1-2), in which the density/composition of the electrode material determines the acoustic velocity of an acoustic wave, the examiner take the position that an acoustic velocity of a main acoustic wave generated in the SAW resonator during operation is less than about 3000 m/s. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US2022/0014175 A1) in view of Matsuoka (US2020/0366270 A1)

	As disclosed above, Nagatomo et al. teaches the claimed invention has recited in claim 1. Nagatomo et al. does not teach: in regards to claim 9, further comprising a layer of dielectric disposed on an upper surface of the IDT electrodes and piezoelectric substrate; and in regards to claim 10, wherein the layer of dielectric includes a layer of silicon dioxide, a layer of silicon oxynitride on the layer of silicon dioxide, and a layer of silicon nitride on the layer of silicon oxynitride.

	Matsuoka teaches in Fig. 17 a SAW resonator comprising a piezoelectric substrate (101), an IDT (3), reflectors (13) and a passivation/dielectric layer (104) disposed on an upper surface of the IDT, the reflectors and the piezoelectric substrate. Matsuoka teaches in Paragraph [0097], that the passivation/dielectric layer (104) improves the environmental resistance of the SAW device, and is formed by a laminated structure having a layer of silicon oxide, a layer of silicon oxynitride and a layer of silicon nitride (i.e. stack arrangement).

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Nagatomo et al. and have added a passivation/dielectric laminated structure having a stack arrangement of: a layer of silicon dioxide, a layer of silicon oxynitride on the layer of silicon dioxide, and a layer of silicon nitride on the layer of silicon oxynitride; on the upper surface of the IDT/reflector electrodes and piezoelectric substrate because such a modification would have provided the benefit of improving the environmental resistance of the SAW device as suggested by Matsuoka (See Paragraph [0097]), in which the stack arrangement of the passivation/dielectric laminated structure as disclosed above, would have been one of the limited options for forming the stack arrangement with the disclosed dielectric layers. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo et al. (US2022/0014175 A1) in view of Yasuda (US2017/0359048 A1).

As disclosed above in regards to claim 1, Nagatomo et al. teaches the details of the SAW resonators used in a filter as disclosed in claims 19 and 20. Nagatomo et al. does not teach: in regards to claim 19, an electronic module having at least one radio frequency filter; and in regards to claim 20, an electronic device with an electronic module having at least one radio frequency filter.

	However, Yasuda teaches in Fig. 8 a RF front end module (i.e. type of electronic device) having a multiplexer (i.e. type of electronic module) having two filters (11 and 12). Based on related Fig. 5, each of the two filters are formed by a surface acoustic wave filter. 

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Nagatomo et al. and have used the surface acoustic wave filter of Nagatomo et al.in a RF front end module as disclosed by Yasuda (See Fig. 8) because such a modification would have been a well-known in the art intended use for a SAW filter. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	Kondratyev et al. (USPAT 5,646,584) teaches in column 4, lines 15-20, that using higher density material in a SAW resonator IDT/reflector can reduce the overall size of the resonator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843